Citation Nr: 0844862	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-14 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a deviated nasal septum, to include a bone 
spur in the nose.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to exposure to 
asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2005 and October 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

In December 2007, the veteran testified at a personal hearing 
before a Decision Review Officer at the Indianapolis RO.  A 
transcript of this hearing was prepared and associated with 
the claims file.


FINDINGS OF FACT

1.  In a September 1957 rating decision, an RO in San 
Francisco, California, denied the veteran's claim for service 
connection for a fractured nose.

2.  When considered by itself or in connection with the 
evidence previously assembled, the evidence received since 
the September 1957 denial is cumulative, does not relate to 
an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim for service connection for a deviated septum, to 
include a bone spur in the nose.

3.  The preponderance of the evidence is against the finding 
that the veteran's COPD had its onset in service or is 
etiologically related to any incident, disease, or exposure 
during the veteran's active service.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the September 1957 
decision is not new and material; thus, the claim of 
entitlement to service connection for a deviated nasal 
septum, to include a bone spur in the nose, is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2008).

2.  COPD was not incurred in or aggravated by military 
service, to include as a result of exposure to asbestos.  38 
U.S.C.A §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the appellant's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that these notice requirements have been 
satisfied by letters issued in February 2005 August 2006, and 
August 2007.  In the February 2005 and August 2007 letters, 
the veteran was advised of the evidence needed to 
substantiate the claim of entitlement to service connection 
for a deviated nasal septum.  The August 2006 and August 2007 
letters provided this information for the COPD claim.  These 
letters also advised the veteran of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The August 2006 letter included information specific to 
the development of a service connection claim based on 
exposure to asbestos in service.  In the August 2007 letter 
and a March 2006 letter, the veteran was further advised as 
to the type of evidence needed to substantiate both the 
disability rating and effective date elements of his claims, 
pursuant to the Court's holding in Dingess, supra.

In addition, the veteran was advised in the August 2007 
letter that his claim of service connection for a congenital 
defects of the nasal septum to include a bone spur in the 
nose, had been previously denied, and he was told the reasons 
for that denial.  He was informed of the need to submit new 
and material evidence to reopen this claim, and he was 
advised of the type of evidence that would be considered new 
and material.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board notes that the March 2006 and August 2007 letters 
were not issued prior to the initial adjudication of the 
veteran's claims.  His claims, however, were subsequently 
readjudicated in the December 2007 Supplemental Statement of 
the Case (SSOC).  Thus, any deficiencies in the content or 
timeliness of the notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the appellant relative to the issues on appeal, including 
Social Security Administration (SSA) records and statements 
from friends of the veteran, has been obtained and associated 
with the claims folder.  The Board notes that, until a claim 
is reopened, VA does not have a duty to provide a medical 
examination or obtain a medical opinion.  See 38 C.F.R. § 
3.159(c)(1).  As will be discussed in greater detail below, 
the Board finds that new and material evidence has not been 
received to reopen the claim of entitlement to service 
connection for a deviated nasal septum, to include a bone 
spur in the nose.  Therefore, a medical opinion in this claim 
is not necessary.  

Nonetheless, the Board notes that the veteran was given a VA 
nose, sinus, larynx, and pharynx examination in September 
2006.  The veteran was also given a VA respiratory diseases 
examination in March 2005 in connection with his COPD claim.  
In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
arranging for VA examinations and obtaining evidence relevant 
to the appellant's claims.  38 U.S.C.A. §§ 5103 and 5103A.

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a September 1957 rating decision, the RO denied the 
veteran's original claim of entitlement to service connection 
for a fractured nose.  The evidence of record at the time of 
this decision consisted of the veteran's service medical 
records, which reflected that the veteran was diagnosed with 
a congenital deflection of the nasal septum in March 1957 
after complaining of left nasal stuffiness.  This record 
noted that the veteran had noticed progressive difficulty 
breathing from the left side of his nose for the past three 
years, and it stated that there was no history of definitive 
nasal fracture.  The report diagnosed acute pharyngitis, 
organism unknown.  It found that the deflection of the nasal 
septum existed prior to enlistment and was not considered 
disabling.  The congenital nature of the veteran's disability 
was cited as the basis of the September 1957 denial of 
service connection for a fracture of the nose.

The veteran was notified of this rating decision in September 
1957.  He did not appeal, and it became final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  In order to reopen this claim, 
new and material evidence must be submitted.  38 U.S.C.A. 
§ 5018; 38 C.F.R. § 3.156.

Since the veteran filed to reopen this claim in October 2005, 
the RO has received SSA records, VA medical evaluations 
prepared in connection with a non-service-connected claim, a 
September 2006 VA examination report, and the transcript from 
the December 2007 RO hearing.  

The SSA records are new to the extent that they were not of 
record at the time of the September 1957 rating decision.  
These records are not material, however, in that, while the 
veteran does cite sinus headaches and trouble breathing with 
only one nostril among the conditions that keep him from 
working, they merely describe the present manifestations of 
the veteran's deviated septum and do not discuss how a 
deviated septum and bone spur may have occurred or whether it 
may have increased in severity during service.  

A VA examination was conducted in July 1994 in connection 
with the veteran's claim of entitlement to non-service-
connected pension.  This report states that the veteran 
reported frequent sinus headaches, especially during the 
winter, stemming from a broken nose as a child.  It further 
notes that the veteran reported having been told that he 
could only breathe from one side of his nose.  The veteran 
attributed his sinus infections to this injury.  

The Board finds that this evidence is not new and material 
because, while it was not of record in September 1957, it 
does not present a reasonable chance of substantiating the 
veteran's claim as it merely transcribes the veteran's own 
lay report of a childhood injury and current symptoms.  The 
veteran does not report any injury or problems during 
service, and the examiner offers no discussion as to whether 
the reported disability was aggravated by military service.

Nor is the September 2006 VA examination report new and 
material evidence because, while it does diagnose the 
deviation of the veteran's nasal septum to the left with 
approximately 50 percent obstruction of the left nostril, the 
examiner does not opine as to the cause of the deviation.  
The examiner does relate the veteran's own reports as to his 
symptomatology, and the examiner also summarizes various 
medical records and statements by he veteran that are 
associated with the claims file, but the examiner does not 
offer any conclusion or findings as to whether the diagnosed 
disability was incurred in or aggravated by service.

Finally, the veteran testified at a RO hearing in December 
2007.  At this hearing, the veteran described having been 
told of a 50 percent nasal blockage while in service but 
noted that they were unable to operate on him because his 
temperature was too high.  The veteran testified that he had 
no nasal problems prior to entry into service and that he 
broke his nose when he was thrown against the side of his 
ship during a storm.  The Board finds, however, that the 
veteran's testimony of having hit his nose on the side of the 
ship essentially amounts to a new theory of entitlement for 
the same disability and thus cannot, alone, form the basis of 
a reopening of the claim.  See Ashford v. Brown, 10 Vet. App. 
120 (1997).  

In short, the Board concludes that new and material evidence 
has not been received to reopen the previously denied claim 
of entitlement to service connection for a deviated nasal 
septum, including a bone spur in the nose.  Because the 
appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued certain procedures on asbestos-related diseases which 
provide guidelines for use in the consideration of 
compensation claims based on exposure to asbestos.  See VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 9 (December 13, 2005); see also 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  A clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea; end-respiratory rales over the lower lobes; 
compensatory emphysema; clubbing of the fingers at late 
stages; and pulmonary function impairment and cor pulmonale 
that can be demonstrated by instrumental methods.  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx, as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  Persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer.  Moreover, the risk 
of developing bronchial cancer is increased in current 
cigarette smokers who have had asbestos exposure.

When considering VA compensation claims, rating boards have 
the responsibility to ascertain whether or not military 
records demonstrate evidence of asbestos exposure in service, 
and to ensure that development is accomplished to ascertain 
whether or not there is preservice or post service 
occupational or other asbestos exposure.  A determination 
must then be made as to the relationship between asbestos 
exposure and the claimed diseases.  As always, the reasonable 
doubt doctrine is for consideration in such claims.  In 
McGinty, the Court also indicated that, while the veteran, as 
a lay person, is not competent to testify as to the cause of 
his disease, he is competent to testify as to the facts of 
his asbestos exposure.  See McGinty, 4 Vet. App. at 432 
(1993).

The veteran is seeking service connection for COPD.  He 
essentially claims that his lung condition is due to his 
exposure to asbestos while working in a ship's boiler room 
while in the Navy.  He has stated that he was given a chest 
x-ray in mid-1957 in connection with a Merchant Marine 
physical after something was found to be wrong his chest.  

The veteran underwent a VA examination in March 2005.  During 
the examination, the veteran described having worked around 
steam pipes covered with asbestos that had to be cut off and 
replaced.  He noted that he had shortness of breath beginning 
in his early thirties and stated that he would get a chest 
cold two or three times per year in the winter.  He quit 
smoking over twenty years ago.  After service, the veteran 
worked for eleven weeks at a painting and sandblasting 
company and also worked as a painter for short periods.  His 
last job was as a machine operator and janitor.  He stated 
that he was told by the Merchant Marine hospital that he had 
a calcium deposit of the right apex of his lung.  The 
pulmonary function test showed mild obstruction.  A chest x-
ray showed that the veteran's lungs were clear.  There was no 
interstitial disease or pleural plaques, and heart size was 
normal.  

The VA examiner diagnosed COPD and noted that no current 
findings suggested asbestosis.  Pulmonary function tests and 
chest x-rays did not support a current diagnosis of 
asbestosis.  The examiner opined that obstructive lung 
disease was most likely secondary to a prior smoking history.  

The Board notes that the VA examiner's description of the 
veteran's medical history appears consistent with the 
documented history contained in the claims folder, including 
information on the veteran's in-service acute pharyngitis and 
of the post-service Merchant Marine physical.  The Board 
further notes that the examiner supported his conclusion 
through citation to the veteran's pertinent medical history 
and test findings.  The Board therefore finds this opinion to 
be highly probative to the question at hand.  

In addition, there is no contrary medical opinion of record 
specifically linking the veteran's current lung disability to 
asbestos exposure during service.  The Board believes that 
the veteran is sincere in his belief that there is an 
etiological relationship between his COPD and his military 
service.  The Board also notes the sincerity of the letters 
submitted by the veteran's friends, describing the veteran's 
symptoms and implying that these symptoms may have been 
caused by asbestos exposure.  However, as laypeople who are 
untrained in the field of medicine, neither the veteran nor 
his friends are not competent to provide a medical opinion as 
to this matter.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  

The Board notes in passing that the veteran has not 
specifically contended that in-service tobacco use is 
responsible for the current COPD. In any event, however, the 
law mandates that [for claims received by VA after June 9, 
1998] a disability will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to a veteran's use of tobacco products during 
service.  See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 
3.300(a) (2008).

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
COPD.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claims for service connection for COPD must be denied.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a deviated nasal 
septum, to include a bone spur in the nose, is not reopened.

Entitlement to service connection for COPD, claimed as due to 
exposure to asbestos, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


